        Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 1 of 31



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DIEGO CERVANTES, Individually           :
and on Behalf of the Invesco 401(k)     :
Plan and All Others Similarly           :
Situated,                               :
                                        :
       Plaintiff,                       :         CLASS ACTION
                                        :
       v.                               :
                                        :
INVESCO HOLDING COMPANY                 :         CIVIL ACTION NO.
(US), INC., et al.                      :         1:18-cv-02551-AT
                                        :
       Defendant.                       :

      ORDER PRELIMINARILY APPROVING SETTLEMENT AND
                  PROVIDING FOR NOTICE

      WHEREAS, an action is pending before this Court entitled Diego Cervantes

v. Invesco Holding Company (US), Inc., et al., Civil Action No. 1:18-cv-02551-AT

(the “Action”);

      WHEREAS, Plaintiff having made application, pursuant to Federal Rule of

Civil Procedure 23(e), for an order preliminarily approving the Settlement of this

Action, in accordance with an Amended Settlement Agreement dated as of April 1,

2020 (“Settlement Agreement,” Doc. 93-1), which, together with the exhibits

annexed thereto, sets forth the terms and conditions for a proposed Settlement of

the Action and for dismissal of the Action with prejudice upon the terms and

conditions set forth therein; and the Court having read and considered the

Settlement Agreement and the exhibits annexed thereto; and
           Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 2 of 31



      WHEREAS, unless otherwise defined, all terms used herein have the same

meanings as set forth in the Settlement Agreement.

      NOW, THEREFORE, IT IS HEREBY ORDERED:

      1.      The Court has reviewed the Settlement Agreement and does hereby

find that the Court will likely be able to approve the Settlement under Federal Rule

of Civil Procedure 23(e)(2). The Court preliminarily approves the Settlement

Amount and procedure for distribution of the Settlement Amount to the class set

forth in the Settlement Agreement as fair, reasonable, and adequate, subject to

further consideration at the Settlement Hearing described below. The Court will

consider the fairness, reasonableness, and adequacy of the Plan of Allocation at the

Settlement Hearing, after reviewing the Report of the Independent Fiduciary

referred to in Paragraph 11 of this Order, and any objections filed under Paragraph

13 and responses filed thereto.

      2.      Pursuant to Rules 23(a) and (b)(1) of the Federal Rules of Civil

Procedure, and for purposes of this Settlement only, the Action is hereby

preliminarily certified as a class action on behalf of all participants in the Invesco

401(k) Plan from May 25, 2012 to the date of the Final Judgment and Order of

Dismissal with Prejudice. Excluded from the Class are Defendants and members

of the Invesco Benefits Plan Committee.

      3.      The Court finds, for the purposes of the Settlement only, that the

prerequisites for a class action under Rules 23(a) and (b)(1) of the Federal Rules of

Civil Procedure have been satisfied in that: (a) the number of Class Members is so

                                          2
           Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 3 of 31



numerous that joinder of all members is impracticable; (b) there are questions of

law and fact common to the Class; (c) the claims of the Plaintiff are typical of the

claims of the Class it seeks to represent; (d) Plaintiff and Class Counsel have and

will fairly and adequately represent the interests of the Class; (e) prosecuting

separate actions by individual Class Members would create a risk of: (i)

inconsistent or varying adjudications with respect to individual Class Members

that would establish incompatible standards of conduct for Defendants, and (ii)

adjudication with respect to individual Class Members that, as a practical matter,

would be dispositive of the other members of the Class or would substantially

impair or impede their ability to protect their interests.

      4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for

the purposes of the Settlement only, Plaintiff is preliminarily certified as the Class

Representative and Robbins Geller Rudman & Dowd LLP is preliminarily certified

as Class Counsel.

      5.      The Court preliminarily finds that the proposed Settlement should be

approved as: (i) the result of serious, extensive arm’s-length and non-collusive

negotiations; (ii) falling within a range of reasonableness warranting final

approval; (iii) having no obvious deficiencies; and (iv) warranting notice of the

proposed Settlement to Class Members and further consideration of the

Settlement at the fairness hearing described below.

      6.      A hearing (the “Settlement Hearing”) shall be held before this Court

on Friday, August 7, 2020, at 2:30 PM, at the United States District Court for

                                          3
           Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 4 of 31



the Northern District of Georgia, 2388 Richard B. Russell Federal Building and

United States Courthouse, 75 Ted Turner Drive, SW, Atlanta GA 30303-3309, to

determine whether the proposed Settlement of the Action on the terms and

conditions provided for in the Settlement Agreement is fair, reasonable, and

adequate to the Class and should be approved by the Court; whether the proposed

Final Judgment and Order of Dismissal with Prejudice as provided under the

Settlement Agreement should be entered; whether the proposed Plan of Allocation

is fair, reasonable, and adequate and should be approved; to determine whether

the Class should be finally certified for purposes of the Settlement only; to

determine whether Plaintiff and Class Counsel should be finally appointed as Class

Representative and Class Counsel, respectively, for purposes of the Settlement

only; to determine the amount of fees and expenses that should be awarded to

Class Counsel; to determine whether an Incentive Award should be awarded to

Plaintiff; and to address such other matters relating to this Settlement as may

properly be before the Court. The Court may adjourn the Settlement Hearing

without further notice to the members of the Class.

      7.      The Court approves, as to form and content, the Notice and Former

Participant Rollover Form annexed hereto as Exhibits A-1 and A-2, respectively,

and finds that the mailing and distribution of the Notice substantially in the

manner and form set forth in ¶9 of this Order: (a) constitute the best notice to Class

Members practicable under the circumstances; (b) are reasonably calculated,

under the circumstances, to describe the terms and effect of the Settlement

                                          4
           Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 5 of 31



Agreement and of the Settlement and to apprise Class Members of their right to

object to the proposed Settlement; (c) are reasonable and constitute due, adequate,

and sufficient notice to all persons entitled to receive such notice; and (d) satisfy

all applicable requirements of the Federal Rules of Civil Procedure (including

Rules 23(c)-(e)), the United States Constitution (including the Due Process

Clause), the Rules of this Court, and other applicable law.

      8.      The firm of Analytics (“Claims Administrator”) is hereby appointed to

supervise and administer the notice procedure as well as implement the Plan of

Allocation and to distribute the Net Settlement Amount to Class Members as more

fully set forth below.

      9.      Not later than Monday, April 13, 2020 (the “Notice Date”), the

Claims Administrator shall commence mailing the Notice (and for Former

Participants will include the Former Participant Rollover Form), substantially in

the forms annexed hereto, by First-Class Mail to all Class Members who can be

identified with reasonable effort, and to be posted on its website at

www.InvescoERISASettlement.com.

      10.     At least seven (7) calendar days prior to the Settlement Hearing, Class

Counsel shall serve on Defendants’ Counsel and file with the Court proof, by

affidavit or declaration, of such mailing.

      11.     The Company, in consultation with Plaintiff’s counsel, has selected

and retained an experienced Independent Fiduciary to review the Settlement on

behalf of the Plan and determine whether to authorize the Plan to release the

                                             5
        Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 6 of 31



claims against Defendants and whether it is necessary to file an objection to the

Settlement. As an impartial third party, the Independent Fiduciary will review the

Action and the Settlement, including the claims alleged against Defendants, the

terms of the Settlement, the Plan of Allocation of Settlement proceeds, and the

request for attorneys’ fees and expenses. The Independent Fiduciary will submit

its findings to the Parties in a written report, which will be filed with the Court at

least 42 calendar days before the Fairness Hearing.

      12.    Any member of the Class may enter an appearance in the Action, at

their own expense, individually or through counsel of their own choice. If they do

not enter an appearance, they will be represented by Class Counsel.

      13.    Any member of the Class may appear and show cause why the

proposed Settlement of the Action should or should not be approved as fair,

reasonable, and adequate, why a judgment should or should not be entered

thereon, why the Plan of Allocation should or should not be approved, why

attorneys’ fees and expenses should or should not be awarded to counsel for

Plaintiff, or why an Incentive Award to Plaintiff should or should not be awarded;

provided, however, that no Class Member or any other person shall be heard or

entitled to contest such matters, unless that person has delivered by hand or sent

by First-Class Mail written objections and copies of any papers and briefs such that

they are received, not simply postmarked, on or before Friday, July 17, 2020,

by Robbins Geller Rudman & Dowd LLP, Evan J. Kaufman, 58 South Service Road,

Suite 200, Melville, NY 11747; and Skadden, Arps, Slate, Meagher & Flom LLP,

                                          6
        Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 7 of 31



James R. Carroll, 500 Boylston Street, Boston, MA 02116, and filed said objections,

papers, and briefs with the Clerk of the United States District Court for the

Northern District of Georgia, 2388 Richard B. Russell Federal Building and United

States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303-3309, on or

before Friday, July 17, 2020. Any objections must: (i) state the name, address,

and telephone number of the objector and must be signed by the objector; (ii) state

that the objector is objecting to the proposed Settlement, Plan of Allocation, or

application for attorneys’ fees or expenses in this Action; and (iii) state the

objection(s) and the specific reasons for each objection, including any legal and

evidentiary support the objector wishes to bring to the Court’s attention. The Court

will consider a Class Member’s objection only if the Class Member has complied

with the above requirements. Any member of the Class who does not make his, her

or its objection in the manner provided shall be deemed to have waived such

objection and shall forever be foreclosed from making any objection to the fairness

or adequacy of the proposed Settlement as set forth in the Settlement Agreement,

to the Plan of Allocation, or to the award of attorneys’ fees and expenses to counsel

for Plaintiff or expenses of Plaintiff, unless otherwise ordered by the Court. Class

Members submitting written objections are not required to attend the Settlement

Hearing, but any Class Member wishing to be heard orally in opposition to the

approval of the Settlement, the Plan of Allocation, and/or the application for an

award of attorneys’ fees and expenses must file a written objection and indicate in

the written objection their intention to appear at the hearing.

                                         7
        Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 8 of 31



      14.     All funds held by the Escrow Agent shall be deemed and considered to

be in custodia legis of the Court, and shall remain subject to the jurisdiction of the

Court, until such time as such funds shall be distributed pursuant to the Settlement

Agreement and/or further order(s) of the Court.

      15.     All opening briefs and supporting documents in support of the

Settlement, the Plan of Allocation, and any application by counsel for Plaintiff for

attorneys’ fees and expenses and Incentive Award for Plaintiff shall be filed and

served by Friday, July 3, 2020. Replies to any objections shall be filed and

served Friday, July 31, 2020.

      16.     None of the Released Parties nor the Defendants’ counsel shall have

any responsibility for the Plan of Allocation or any application for attorneys’ fees

or expenses submitted by Class Counsel or Plaintiff, and such matters will be

considered separately from the fairness, reasonableness, and adequacy of the

Settlement.

      17.     At or after the Settlement Hearing, the Court shall determine whether

the Plan of Allocation proposed by Class Counsel, and any application for

attorneys’ fees or payment of expenses, shall be approved.

      18.     All reasonable expenses incurred in identifying and notifying Class

Members, as well as administering the Settlement Fund, shall be paid as set forth

in the Settlement Agreement. In the event the Settlement is not approved by the

Court, or otherwise fails to become effective, neither Plaintiff nor any of his counsel



                                          8
        Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 9 of 31



shall have any obligation to repay any amounts incurred and properly disbursed

pursuant to ¶¶3.2(a) or 4.5 of the Settlement Agreement.

      19.    Neither this Order, the Settlement Agreement, nor any of its terms or

provisions, nor any of the negotiations or proceedings connected with it, shall be

construed as an admission or concession by the Defendants of the truth of any of

the allegations in the Action, or of any liability, fault, or wrongdoing of any kind.

      20.    The Court reserves the right to adjourn the date of the Settlement

Hearing without further notice to the members of the Class, and retains

jurisdiction to consider all further applications arising out of or connected with the

proposed Settlement. The Court may approve the Settlement, with such

modifications as may be agreed to by the Parties, if appropriate, without further

notice to the Class.

      21.    If the Settlement Agreement and the Settlement set forth therein is

not approved or consummated for any reason whatsoever, the Settlement

Agreement and Settlement and all proceedings had in connection therewith shall

be without prejudice to the rights of the Parties status quo ante as set forth in ¶10.3

of the Settlement Agreement.

      22.    Until otherwise ordered by the Court, the Court shall continue to stay

all proceedings in the Action other than proceedings necessary to carry out or

enforce the terms and conditions of the Settlement Agreement. Pending final

determination of whether the proposed Settlement should be approved, neither

the Plaintiff nor any Class Member, directly or indirectly, representatively, or in

                                          9
       Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 10 of 31



any other capacity, shall commence or prosecute against any of the Defendants,

any action or proceeding in any court or tribunal asserting any of the Plaintiff’s

Released Claims.

      23.   Except to the extent the Parties may agree to resolve through

mediation or arbitration any disputes that may arise prior to the entry of judgment,

the Court retains exclusive jurisdiction over the Action to consider all further

matters arising out of or connected with the Settlement.

      IT IS SO ORDERED this 3rd day of April, 2020.


                                      ___________________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE




                                        10
Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 11 of 31




             EXHIBIT A-1
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 12 of 31




                                  UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF GEORGIA

                                       ATLANTA DIVISION


DIEGO CERVANTES, Individually and )              Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )           CLASS ACTION
                                     )
                         Plaintiff,  )           NOTICE OF PENDENCY AND
                                     )           PROPOSED SETTLEMENT OF
      vs.                                        CLASS ACTION
                                     )
INVESCO HOLDING COMPANY              )
                                                 EXHIBIT A-1
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )




Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 13 of 31




    UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
                          OF GEORGIA

       If you are currently a participant in the Invesco 401(k) Plan (the “Plan”)
    or were a participant in the Plan at any time from May 25, 2012 to the present,
                      you are a part of a class action settlement.1

                            IMPORTANT
                PLEASE READ THIS NOTICE CAREFULLY
      THIS NOTICE RELATES TO THE PENDENCY OF A CLASS ACTION
       LAWSUIT AND, IF YOU ARE A SETTLEMENT CLASS MEMBER,
      CONTAINS IMPORTANT INFORMATION ABOUT YOUR RIGHTS TO
                    OBJECT TO THE SETTLEMENT

             A Federal Court authorized this notice. You are not being sued.
                        This is not a solicitation from a lawyer.

         A Settlement has been reached in a class action lawsuit against Invesco Holding
          Company (US), Inc., Invesco LTD., Invesco National Trust Company, Invesco
          Advisers, Inc., Invesco Benefits Plan Committee, Suzanne Christensen, John
          Coleman, Washington Dender, Peter Gallagher, David Genova, Douglas Sharp,
          Ben Utt, Gary Wendler, Kevin M. Carome, Loren M. Starr, and John Does 1-20
          (collectively, “Invesco”). The class action lawsuit involves whether Invesco
          complied with its fiduciary duties under the Employee Retirement Income
          Security Act of 1974 (“ERISA”) in managing the Plan.

         You are included as a Class Member if you are currently a Plan participant, or
          if you were a Plan participant at any time from May 25, 2012 to the present (the
          “Class Period”).

         Invesco has agreed to pay $3,470,000.00 into a settlement fund. Class
          Members are eligible to receive a pro rata share of the Net Settlement Fund,
          which is the amount in the settlement fund remaining after payment of

1
   All capitalized terms used in this Notice that are not otherwise defined herein shall
have the meanings provided in the Amended Settlement Agreement dated April 1,
2020 (the “Settlement Agreement”).

                                            -1-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 14 of 31




          administrative expenses, taxes, tax expenses, any attorneys’ fees and expenses
          that the Court awards to Plaintiff’s lawyers, and any incentive award to
          Plaintiff. The amount of each Class Member’s payment is based on his or her
          Plan account balance. Payments to current Plan participants will be deposited
          into their respective Plan accounts. Payments to former Plan participants will
          be made directly to former Plan participants by check, or former Plan
          participants can instead elect to receive their payment through a rollover to a
          qualified retirement account.

         Please read this notice carefully. Your legal rights are affected whether you
          act, or don’t act.

                    THIS TABLE CONTAINS A SUMMARY OF
             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
          OBJECT BY [DATE]             You may write to the Court if you don’t like the
                                       Settlement to explain why you object.
          ATTEND A HEARING             You may ask to speak in Court about the
                                       fairness of the Settlement.
          DO NOTHING                   You will get a share of the Settlement benefits to
                                       which you are entitled and will give up your
                                       rights to sue Invesco about the allegations in
                                       this case.

                                  BASIC INFORMATION

1.        What is this notice and why should I read it?

A court authorized this notice to let you know about a proposed settlement of a class
action lawsuit called Diego Cervantes v. Invesco Holding Company (US), Inc., et al.,
Civil Action No. 1:18-cv-02551-AT (the “Action”), brought on behalf of the Class
Members, and pending in the United States District Court for the Northern District of
Georgia. You need not live in Georgia to get a benefit under the Settlement. This
notice describes the Settlement. Please read this notice carefully to determine whether
you wish to participate in the Settlement. Your rights and options – and the
deadlines to exercise them – are explained in this notice. Please understand that if
you are a Class Member, your legal rights are affected regardless of whether you act.
                                            -2-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 15 of 31




2.        What is a class action lawsuit?

A class action is a lawsuit in which one or more plaintiffs sue on behalf of a group of
people who allegedly have similar claims (“Plaintiff”). After the Parties reached an
agreement to settle this case, the Court granted preliminary approval of the Settlement
and preliminarily determined that the case should be treated as a class action for
settlement purposes. Among other things, this preliminary approval permits Class
Members to voice their support for or opposition to the Settlement before the Court
makes a final determination as whether to approve the Settlement. In a class action,
the court resolves the issues for all class members.

            THE CLAIMS IN THE LAWSUIT AND THE SETTLEMENT

3.        What is this lawsuit about?

Plaintiff filed a class action complaint against Defendant Invesco Holding Company
(US), Inc. and the other Defendants on behalf of a class of Plan participants alleging
that Invesco breached its fiduciary duties and committed prohibited transactions under
ERISA by including investment options in the Plan that are affiliated with Invesco
(“Affiliated Funds”). Specifically, Plaintiff alleged that Defendants breached their
fiduciary duties by, among other things, including Invesco-managed investment options
in the Plan and failing to engage in a prudent process to monitor the Plan’s investment
options. A more complete description of what Plaintiff alleges is in the Amended
Complaint for Liability Under ERISA, which is available on the Settlement Website at
www.InvescoERISASettlement.com.

Invesco denies Plaintiff’s claims of wrongdoing or liability against it, and asserts that
its conduct was lawful. Invesco is settling the Action solely to avoid the expense,
inconvenience, and inherent risk and disruption of litigation.

4.        Why is there a Settlement?

The Court has not decided in favor of either side in the case. Instead, both sides agreed
to a settlement. That way, both sides avoided the cost and risk of a trial, and the
affected current and former Plan participants will get substantial benefits that they
would not have received if Plaintiff had litigated the case and lost. The Plaintiff and
his attorneys think the Settlement is in the best interests for everyone who participated
in the Plan during the Class Period.

                                            -3-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 16 of 31




                         WHO’S INCLUDED IN THE SETTLEMENT?

5.        How do I know if I am in the Class?

The Court decided that everyone who fits this description is a member of the Class:

All current and former participants in the Plan who carried a positive account balance
from May 25, 2012 to the date on which the Settlement is finally approved by the
Court.

The Court has excluded from the Class Invesco Holding Company (US), Inc., Invesco
LTD, Invesco National Trust Company, Invesco Advisers, Inc., the Invesco Benefits
Plan Committee, Suzanne Christensen, John Coleman, Washington Dender, Peter
Gallagher, David Genova, Douglas Sharp, Ben Utt, Gary Wendler, Kevin M. Carome,
and Loren M. Starr during the Class Period.

If you meet the definition above, you are a member of the Class.

                                  THE SETTLEMENT BENEFITS

6.        What does the Settlement provide?

Invesco has agreed to pay $3,470,000.00 to Class Members. That amount, less
amounts for expenses associated with administering the Settlement, the Independent
Fiduciary, taxes, tax expenses, as well as attorneys’ fees, litigation expenses, and an
incentive award to Plaintiff (the latter three categories of which must be approved by
the Court), is the “Net Settlement Fund.” Class Members will receive their pro rata
share of the Net Settlement Fund. (See Question No. 8.) The amount of each Class
Member’s payment is based on the size of his or her Plan account balance, including
the proportion of his or her Plan account balance that is invested in Affiliated Funds.

Calculation of payments to individual Class Members. Payments to each Class
Member shall by calculated by the Settlement Administrator as follows, based on
information provided by the Recordkeeper:

       (a) A Settlement Allocation Score shall be calculated for each participant and
will be the basis for each participant’s settlement payment. A participant’s Settlement
Allocation Score is based on their account balance during the Class Period and how
that balance was allocated to the individual investment options in the Plan. First, the
                                            -4-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 17 of 31




Settlement Administrator shall calculate a participant’s Settlement Allocation Score
based on a total of each quarter’s ending account balance. Each dollar invested in
Proprietary Funds2 equals four (4) points, and each dollar invested in Non-Proprietary
Funds3 equals one (1) point.4 The Settlement Allocation Score (or total points) is then
used to determine a participant’s Average Settlement Allocation Score. This average


2
   “Proprietary Funds” means the following funds, regardless of share class: Invesco
American Franchise (formerly Invesco Van Kampen American Franchise), Invesco
American Franchise Trust, Invesco Balanced-Risk Allocation Trust, Invesco Core
Plus Fixed Income Trust (formerly Invesco Core Fixed Income Trust), Invesco
Developing Markets, Invesco Diversified Dividend, Invesco Diversified Dividend
Trust, Invesco Dynamics, Invesco Emerging Market Equity Trust, Invesco Equity
Real Estate Securities Trust, Invesco Floating Rate, Invesco Growth and Income
(formerly Invesco Van Kampen Growth and Income), Invesco Growth and Income
Trust, Invesco High Yield, Invesco International Equity Trust, Invesco International
Growth Equity Trust, Invesco International Growth Trust, Invesco Mid Cap Growth,
Invesco Mid Cap Growth Trust, Invesco Retire Trust 500 Index (formerly Invesco
S&P 500 Index Trust), Invesco Small Cap Growth, Invesco Stable Value Trust,
Invesco Stock Fund, Invesco US Quantitative Small Value Trust, and Invesco US
REITs Trust.
3
   “Non-Proprietary Funds” means the following funds, regardless of share class:
Artisan Mid Cap Value, DFA Inflation-Protected Securities, LASSO Long&Short
Strategic Opportunities, PIMCO Real Return, SSgA Global Equity ex U.S. Index NL
SF, SSgA REIT Index NL SF, SSgA Russell Large Cap Growth Index NL SF
(formerly SSgA Russell 1000 Growth Index), SSgA Russell Large Cap Value Index
NL SF (formerly SSgA 1000 Value Index), SSgA S&P Midcap R Index NL SF
(formerly SSgA Mid Cap Index), SSgA US Bond Index NL SF (formerly SSgA
Passive Bond Market Index Index), SSgA US Inflation Protected Bond Index NL
(formerly SSgA Treasury Inflation Protected Securities Index), Victory Sycamore
Established Value, SSgA US Aggregate Bond Market Index, and the Schwab Personal
Choice Retirement Account.
4
    Mathematically stated, each quarterly Settlement Allocation Score calculation is as
follows: (Proprietary Funds quarter ending balance * 4) + (Non-Proprietary Funds
quarter ending balance).

                                         -5-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 18 of 31




is calculated by taking the participant’s quarterly Settlement Allocation Scores during
the Class Period and dividing them by the number of quarters5 during the Class
Period.6

       (b) The Settlement Administrator shall then determine the settlement
payment for each participant by calculating each such participant’s pro rata share of
the Net Settlement Fund (the net amount available to distribute to all participants). A
participant’s pro rata share of the Net Settlement Fund is determined by comparing
the participant’s Average Settlement Allocation Score to the sum of Average
Settlement Allocation Scores for all participants.

If you are a Class Member (see Question No. 5) and you are currently a Plan
participant, your payment will be deposited into your Plan account in accordance with
your investment elections for new contributions. If you have not made any such


5
   Partial quarters at the beginning of the Class Period are weighted by the percentage
of days in the quarter.
6
    The mathematical equation for the Average Settlement Allocation Score calculation
is as follows: (Q2 2012 Settlement Allocation Score * 36/91) + (Q3 2012 Settlement
Allocation Score) + (Q4 2012 Settlement Allocation Score) + (Q1 2013 Settlement
Allocation Score) + (Q2 2013 Settlement Allocation Score) + (Q3 2013 Settlement
Allocation Score) + (Q4 2013 Settlement Allocation Score) + (Q1 2014 Settlement
Allocation Score) + (Q2 2014 Settlement Allocation Score) + (Q3 2014 Settlement
Allocation Score) + (Q4 2014 Settlement Allocation Score) + (Q1 2015 Settlement
Allocation Score) + (Q2 2015 Settlement Allocation Score) + (Q3 2015 Settlement
Allocation Score) + (Q4 2015 Settlement Allocation Score) + (Q1 2016 Settlement
Allocation Score) + (Q2 2016 Settlement Allocation Score) + (Q3 2016 Settlement
Allocation Score) + (Q4 2016 Settlement Allocation Score) + (Q1 2017 Settlement
Allocation Score) + (Q2 2017 Settlement Allocation Score) + (Q3 2017 Settlement
Allocation Score) + (Q4 2017 Settlement Allocation Score) + (Q1 2018 Settlement
Allocation Score) + (Q2 2018 Settlement Allocation Score) + (Q3 2018 Settlement
Allocation Score) + (Q4 2018 Settlement Allocation Score) + (Q1 2019 Settlement
Allocation Score) + (Q2 2019 Settlement Allocation Score)+ (Q 3 2019 Settlement
Allocation Score) + (Q4 2019 Settlement Allocation Score) divided by 30.40 quarters
during the Class Period.

                                         -6-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 19 of 31




elections, your payment will be invested in the Plan’s qualified default investment
alternative.

If you are a beneficiary entitled to receive payments on behalf of a Class Member (a
“Beneficiary”), you will receive your payment under the Settlement directly in the
form of a check. If you are an alternate payee entitled to receive payments on behalf
of a Class Member pursuant to a Qualified Domestic Relations Order (an “Alternate
Payee”), you will receive your payment of the Settlement (pursuant to the terms of
your Qualified Domestic Relations Order) directly in the form of a check.

If you are a Class Member and you previously participated in the Plan but no longer do
so (or you are a Beneficiary or an Alternate Payee of such a Class Member), then you
will receive a payment under the Settlement directly in the form of a check. You do
not have to submit a claim to receive a payment under the settlement. If, however, you
would prefer to receive your settlement payment through a rollover to a qualified
retirement account, you must complete, sign, and mail the enclosed Former
Participant Rollover Form by [10 days before Fairness Hearing, 2020].

                                  HOW TO GET BENEFITS

7.        How do I get benefits?

Class Members do not have to submit claim forms in order to receive settlement
benefits.

The benefits of the Settlement will be distributed automatically once the Court
approves the Settlement, either to Class Members’ Plan accounts (for current Plan
participants) or by check (for former Plan participants, and eligible Beneficiaries and
Alternate Payees of Class Members). (See Question No. 6.) Former Plan
participants who would prefer to receive their settlement payment through a
rollover to a qualified retirement account must complete, sign, and mail the
enclosed Former Participant Rollover Form by [10 days before Fairness Hearing,
2020]. Former Plan participants who fail to complete, sign, and mail their Former
Participant Rollover Form will receive their Settlement distribution by check.

8.        When will I get my payment?

If you are a current Plan participant, then you will receive your pro rata share of the
Net Settlement Fund in the form of a deposit into your Plan account effective no later
                                          -7-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 20 of 31




than forty (40) days after the Settlement has received final approval and/or after any
appeals have been resolved in favor of the Settlement. The hearing to consider the
final fairness of the Settlement is scheduled for [__________, 2020].

Any eligible Beneficiaries or Alternate Payees will receive their payment under the
Settlement in the form of a check within forty (40) days after the Settlement has
received final approval and/or after any appeals have been resolved in favor of the
Settlement.

If you are a former Plan participant (or a Beneficiary or Alternate Payee of such
participant) who timely submits a Former Participant Rollover Form, the Settlement
Administrator will effect a rollover of your pro rata share of the Net Settlement Fund
to your qualified retirement account selected in that form within forty (40) days after
the settlement has received final approval and/or after any appeals have been resolved
in favor of the settlement. If you are a former Plan participant (or a Beneficiary or
Alternate Payee of such participant) who does not submit a Former Participant
Rollover Form, a check in the amount of your pro rata share of the Net Settlement
Fund will be issued to you within forty (40) days after the Settlement has received
final approval and/or after any appeals have been resolved in favor of the Settlement.

These payments may have certain tax consequences; you should consult your tax
advisor.

                             THE LAWYERS REPRESENTING YOU

9.        Who represents the Settlement Class?

For purposes of the Settlement, the Court has appointed lawyers from the law firm of
Robbins Geller Rudman & Dowd LLP as Class Counsel. If you want to be
represented by your own lawyer, you may hire one at your own expense. In addition,
the Court appointed Plaintiff Diego Cervantes to serve as the Class Representative.
He is also a Class Member.

Subject to approval by the Court, Class Counsel has proposed that up to $5,000 may be
paid to Plaintiff as the Class Representative in recognition of time and effort he
expended on behalf of the Class. The Court will determine the proper amount of any
award to Plaintiff. The Court may award less than that amount.


                                         -8-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 21 of 31




10.       How will the lawyers be paid?

From the beginning of the case, which was filed in May 2018, to the present, Class
Counsel have not received any payment for their services in prosecuting the case or
obtaining the Settlement, nor have they been paid for any litigation expenses they
have incurred. Class Counsel will apply to the Court for an award of attorneys’ fees
not to exceed 33% of the $3,470,000.00 settlement amount plus their litigation
expenses incurred in the prosecution of the case. The Court will determine the proper
amount of any attorneys’ fees and expenses to award Class Counsel.

Any attorneys’ fees and expenses awarded by the Court will be paid to Class Counsel
from the $3,470,000 settlement fund. Class Members will not have to pay anything
toward the fees or expenses of Class Counsel.

                                  INDEPENDENT FIDUCIARY

11.       Will the Settlement be reviewed by anyone other than the Court?

Yes. The Company, in consultation with Plaintiff’s counsel, has selected and retained
an experienced Independent Fiduciary to review the Settlement on behalf of the Plan
and determine whether to authorize the Plan to release the claims against Defendants
and whether it is necessary to file an objection to the Settlement. As an impartial third
party, the Independent Fiduciary will review the Action and the Settlement, including
the claims alleged against Defendants, the terms of the Settlement, the Plan of
Allocation of Settlement proceeds, and the request for attorneys’ fees and expenses.
The Independent Fiduciary will submit its findings to the Parties in a written report,
which will be filed with the Court at least 30 calendar days before the Fairness
Hearing.

                                  YOUR RIGHTS AND OPTIONS

12.       What is the effect of final approval of the Settlement?

If the Court grants final approval of the Settlement, a final order and judgment
dismissing the case will be entered in the Action. Payments under the Settlement will
then be processed and distributed. The release by Class Members will also take effect.
All members of the Class will release and forever discharge Invesco and each of the
Released Parties from any and all Released Claims (as defined in the Settlement
Agreement). Please refer to Article I of the Settlement Agreement for a full
                                          -9-
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 22 of 31




description of the claims and persons that will be released upon final approval of the
Settlement.

No Class Member will be permitted to continue to assert Released Claims in any other
litigation against Invesco or the other persons and entities covered by the release. If
you object to the terms of the Settlement Agreement, you may notify the Court of your
objection. (See Table on page ___ of this Notice.) If the Settlement is not approved,
the case will proceed as if no settlement had been attempted or reached.

If the Settlement is not approved and the case resumes, there is no assurance that a
class would be certified for litigation purposes or that members of any certified class
will recover more than is provided for under the Settlement, or anything at all.

13.       What happens if I do nothing at all?

If you do nothing, you will release any claims you may have against Invesco or the
Released Parties concerning the conduct Plaintiff alleges in his complaint. (See
Question No. 14.) You may also receive a payment as described in Question No. 8.

14.       How do I get out of the Settlement?

If the Court approves the Settlement, you will be bound by it and will receive
whatever benefits you are entitled to under its terms. You cannot exclude yourself
from the Settlement, but you may notify the Court of your objection to the Settlement.
(See Question No. 15.) If the Court approves the Settlement, it will do so under
Federal Rule of Civil Procedure 23(b)(1), which does not permit Class Members to
opt out of the Class.

15.       Can I sue Invesco for the same thing later?

No. If the Court approves the Settlement, you will have given up any right to sue
Invesco for the claims being resolved by this Settlement.

16.       How do I object to the Settlement?

You can object to the Settlement if you don’t like any part of it. If you object, you must
give the reasons why you think the Court should not approve the Settlement. The
Court will consider your views. Your objection to the Settlement must be postmarked


                                          - 10 -
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 23 of 31




no later than __________, 2020 and must be sent to the Court and the attorneys for the
Parties at the addresses below:

                 Court                      Class Counsel        Defendants’ Counsel
Clerk of the Court, James H.           Evan J. Kaufman         James R. Carroll
   Hatten                              ROBBINS GELLER          Eben P. Colby
Richard B. Russell Federal              RUDMAN & DOWD LLP      Michael S. Hines
 Building                              58 South Service Road   SKADDEN, ARPS, SLATE,
2211 United States                     Suite 200                MEAGHER & FLOM LLP
 Courthouse                            Melville, NY 11747      500 Boylston Street
75 Ted Turner Drive, SW                                        Boston, MA 02116
Atlanta, GA 30303-3309

The objection must be in writing and include the case name Diego Cervantes v.
Invesco Holding Company (US), Inc., et al., Civil Action No. 1:18-cv-02551-AT; as
well as include your (a) name; (b) address; (c) a statement that you are a member of
the Class; (d) the specific grounds for the objection (including all arguments, citations,
and evidence supporting the objection); (e) all documents or writings that you desire
the Court to consider (including all copies of any documents relied upon in the
objection); (f) your signature; and (g) a notice of intention to appear at the Fairness
Hearing (if applicable). (If you are represented by counsel, you or your counsel must
file your objection through the Court’s CM/ECF system.) The objection must state
whether it applies only to the objector, to a specific subset of the Class or to the entire
Class. The Court will consider all properly filed comments from Class Members. If
you wish to appear and be heard at the Fairness Hearing in addition to submitting a
written objection to the Settlement, you or your attorney must say so in your written
objection.

Class Counsel will file with the Court and post on the Settlement Website its request
for attorneys’ fees and expenses two weeks prior to [objection deadline].

                                  THE COURT’S FAIRNESS HEARING

17.       When and where will the Court hold a hearing on the fairness of the
          Settlement?

A Fairness Hearing has been set for [date] at [time], before The Honorable Amy
Totenberg at the Richard B. Russell Federal Building and United States Courthouse,
                                               - 11 -
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 24 of 31




75 Ted Turner Drive, SW, Atlanta, GA 30303-3309 in [courtroom]. At the hearing,
the Court will hear any comments, objections, and arguments concerning the fairness of
the proposed Settlement, including the amount requested by Class Counsel for
attorneys’ fees and expenses and the incentive award to Plaintiff as the Class
Representative. You do not need to attend this hearing. You also do not need to
attend to have an objection considered by the Court. (See Question No. 19.)

Note: The date and time of the Fairness Hearing are subject to change by Court Order,
but any changes will be posted at www.InvescoERISASettlement.com.

18.       Do I have to come to the Fairness Hearing?

No. Class Counsel will answer any questions the Court may have. But you are
welcome to come at your own expense. If you send an objection, you don’t have to
come to Court to talk about it. As long as any written objection you choose to make
was filed and mailed on time and meets the other criteria described in the Settlement
Agreement, the Court will consider it. You may also pay another lawyer to attend, but
you don’t have to.

19.       May I speak at the hearing?

You may ask the Court for permission to speak at the hearing concerning any part of
the proposed Settlement by following the instructions in Question No. 15 above.

                                  GETTING MORE INFORMATION

20.       Where can I get additional information?

This notice provides only a summary of the matters relating to the Settlement. For
more detailed information, you may wish to review the Settlement Agreement. You
can view the Settlement Agreement and get more information at
www.InvescoERISASettlement.com. You can also get more information by writing
to the Settlement Administrator at [address] or calling toll-free [__________]. The
Settlement Agreement and all other pleadings and papers filed in the case are
available for inspection and copying during regular business hours at the office of the
Clerk of the U.S. District Court, James N. Hatten, located at the Richard B. Russell
Federal Building, 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta,
GA 30303-3309. For a fee, all papers filed in the Action are available at
www.pacer.gov.
                                       - 12 -
Cases\4840-9105-2211.v7-3/31/20
            Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 25 of 31




If you would like additional information, you can also call Class Counsel at [800
number].

 PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR INVESCO
         WITH QUESTIONS ABOUT THE SETTLEMENT.




                                        - 13 -
Cases\4840-9105-2211.v7-3/31/20
Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 26 of 31




             EXHIBIT A-2
       Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 27 of 31




                    UNITED STATES DISTRICT COURT

                    NORTHERN DISTRICT OF GEORGIA

                           ATLANTA DIVISION


DIEGO CERVANTES, Individually and )       Civil Action No. 1:18-cv-02551-AT
on Behalf of the Invesco 401(k) Plan )
and All Others Similarly Situated,   )    CLASS ACTION
                                     )
                         Plaintiff,  )    FORMER PARTICIPANT
                                     )    ROLLOVER FORM
      vs.
                                     )
                                          EXHIBIT A-2
INVESCO HOLDING COMPANY              )
(US), INC., et al.,                  )
                                     )
                         Defendants. )
                                     )




4838-6305-2723.v3
                                               Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 28 of 31
                                                             Invesco 401(k) Plan Settlement Administrator
                                                                             P.O. Box [number]
                                                                               [City, State, ZIP]
                                                                         [www.settlementwebsite.com]

                                                               FORMER PARTICIPANT ROLLOVER FORM


            JOHN Q CLASSMEMBER                                                      Claim Number: 1111111
            123 MAIN ST APT 1
            ANYTOWN, ST 12345

This Former Participant Rollover Form is ONLY for Class Members who are Former Participants, or the beneficiaries or alternate payees of Former Participants (all of whom
will be treated as Former Participants). A Former Participant is a Class Member who does not have a Plan account with a balance greater than $0.00 as of the date of [the
Preliminary Approval Order].

Former Participants that would like to elect to receive their settlement payment through a rollover to a qualified retirement account must complete, sign, and mail this form with a
postmark on or before 10 days before Fairness Hearing, 2020. Please review the instructions below carefully. Former Participants who do not complete and timely return
this form will receive their settlement payment by a check payable to you. If you have questions regarding this form, you may contact the Settlement Administrator as
indicated below:

                                                       WWW.SETTLEMENTWEBSITE.COM OR CALL [PHONE NUMBER]

         ************************************************************************************************************************

 PART 1: INSTRUCTIONS FOR COMPLETING FORMER PARTICIPANT ROLLOVER FORM
1.   If you would like to receive your settlement payment through a rollover to a qualified retirement account, complete this rollover form. You should also keep a copy of all pages
     of your Former Participant Rollover Form, including the first page with the address label, for your records.

2.   Mail your completed Former Participant Rollover Form postmarked on or before 10 days before the Fairness Hearing to the Settlement Administrator at the
     following address:

                                                                Invesco 401(k) Savings Plan Settlement Administrator
                                                                                 P.O. Box [number]
                                                                                  [City, State, ZIP]

     It is your responsibility to ensure the Settlement Administrator has timely received your Former Participant Rollover Form.

3.   Other Reminders:

     •   You must provide date of birth, social security number, signature, and a completed Substitute IRS Form W-9, which is attached as part 5 to this form.

     •   If you desire to do a rollover and you fail to complete all of the rollover information in Part 4, below, payment will be made to you by check.
                                                                                              1
                                              Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 29 of 31

     •   If you change your address after sending in your Former Participant Rollover Form, please provide your new address to the Settlement Administrator.

     •   Timing of Payments to Eligible Class Members. The timing of the distribution of the settlement payments are conditioned on several matters, including the Court’s final
         approval of the Settlement and any approval becoming final and no longer subject to any appeals in any court. An appeal of the final approval order may take several
         years. If the Settlement is approved by the Court, and there are no appeals, the Settlement distribution likely will occur within six months of the Court's Final Approval
         Order.

4.   Questions? If you have any questions about this Former Participant Rollover Form, please call the Settlement Administrator at [phone number]. The Settlement Administrator
     will provide advice only regarding completing this form and will not provide financial, tax or other advice concerning the Settlement. You therefore may want to consult with
     your financial or tax advisor. Information about the status of the approval of the Settlement and the Settlement administration is available on the settlement website,
     [www.settlementwebsite.com].

     You are eligible to receive a payment from a class action settlement. The court has preliminarily approved the Class Settlement of Diego Cervantes v. Invesco Holding
     Company (US), Inc., et al., Civil Action No. 1:18-cv-02551-AT (N.D. Ga.). That settlement provides allocation of monies to the individual accounts of certain persons who
     participated in the Invesco 401(k) Plan (“Plan”) at any time between May 25, 2012 and [Date of Prelim Order Executed] (“Class Members”). Class Members who had a Plan
     account with a balance greater than $0.00 during the Class Period but who do not have a Plan account with a balance greater than $0.00 as of the date of Date of
     Preliminary Approval (“Former Participants”) will receive their allocations in the form of a check or in the form of a rollover if and only if they mail a valid Former Participant
     Rollover Form postmarked on or before 10 days before Fairness Hearing, 2020 to the Settlement Administrator with the required information to effectuate the rollover. For
     more information about the Settlement, please see the Notice of Pendency and Settlement of Class Action, visit [www.settlementwebsite.com], or call [phone number].

Because you are a Former Participant in the Plan, you must decide whether you want your payment (1) sent payable to you directly by check or (2) to be rolled over into another
eligible retirement plan or into an individual retirement account (“IRA”). To elect a rollover, please complete and mail this Former Participant Rollover Form postmarked on or before
10 days before Fairness Hearing, 2020 to the Settlement Administrator. If you do not return this form, your payment will be sent to you directly by check.

 PART 2: PARTICIPANT INFORMATION




                                                                                            2
                                         Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 30 of 31
                                              [FORMER PARTICIPANT ROLLOVER FORM CONTINUES ON THE NEXT PAGE]

PART 3: BENEFICIARY OR ALTERNATE PAYEE INFORMATION (IF APPLICABLE)

  Check here if you are the surviving spouse or other beneficiary for the Former Participant and the Former Participant is deceased. Documentation must be provided
   showing current authority of the representative to file on behalf of the deceased. Please complete the information below and then continue on to Parts 4 and 5 on the
   next page.

  Check here if you are an alternate payee under a qualified domestic relations order (QDRO). The Settlement Administrator may contact you with further instructions. Please
   complete the information below and then continue on to Parts 4 and 5 on the next page.




                                                                                    3
                                              Case 1:18-cv-02551-AT Document 94 Filed 04/03/20 Page 31 of 31


PART 4: PAYMENT ELECTION
Direct Rollover to an Eligible Plan – Check only one box below and complete the Rollover Information Section below:

           Government 457(b)                                 401(a)/401(k)                                                     403(b)

          Direct Rollover to a Traditional IRA            Direct Rollover to a Roth IRA (subject to ordinary income tax)


  Rollover Information:
  Company or Trustee’s Name (to whom the check should be made payable)




PART 5: SIGNATURE, CONSENT, AND SUBSTITUTE IRS FORM W-9
UNDER PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA, I CERTIFY THAT ALL OF THE INFORMATION PROVIDED ON THIS FORMER
PARTICIPANT ROLLOVER FORM IS TRUE, CORRECT, AND COMPLETE AND THAT I SIGNED THIS FORMER PARTICIPANT ROLLOVER FORM.

1.   The Social Security number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and

2.   I am not subject to back up withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am
     subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding; and

3.   I am a U.S. person (including a U.S. resident alien).
                                                                                                   M M        D D       Y Y Y Y


                                   Participant Signature                                             Date Signed (Required)
  Note: If you are subject to backup withholding, you must cross out item 2 above. The IRS does not require your consent to any provision of this document other than this
  Form W-9 certification to avoid backup withholding.
                                                                                        4
